Citation Nr: 0308850	
Decision Date: 05/09/03    Archive Date: 05/20/03

DOCKET NO.  97-20 103A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for rheumatoid arthritis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The veteran served on active military duty from September 
1961 to August 1963.  

The appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  The 
case returns following the Board's May 1999 reopening of the 
claim, and remand for further development.

The Board refers to the RO for appropriate action implied 
claims of entitlement to service connection for Raynaud's 
disease, fibromyalgia, and osteoarthritis.  These claims are 
reasonably raised by the service medical x-ray record of 
September 1961, and by an April 2002 VA rheumatologist's 
assessment of Raynaud's disease, fibromyalgia, and 
degenerative joint disease.  


FINDINGS OF FACT

The veteran does not currently have rheumatoid arthritis.  


CONCLUSION OF LAW

Rheumatoid arthritis was not incurred or aggravated in-
service.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.326 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA Development

Initially, the Board notes that there has been a change in 
the law during the pendency of the veteran's claim.  The 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA), significantly added to the 
statutory law concerning VA's duties when processing claims 
for VA benefits.  This law redefines the obligations of VA 
with respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  To 
implement the provisions of the law, VA promulgated 
regulations now codified, in pertinent part, at 38 C.F.R. §§ 
3.102, 3.159, 3.326(a).  The provisions of these regulations 
apply to these claims.  Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).

The veteran was afforded notice of the VCAA and of the 
assistance VA provides him in developing his claim, in a 
December 2002 supplemental statement of the case, as well as 
in a December 2002 development letter.  The latter 
specifically notified the veteran of the evidence that was 
needed from him, and notified the appellant as to what VA 
would do to help him with his claim.  He was afforded a 
hearing, and he testified before the undersigned in February 
1999.  He was afforded a VA examination to ascertain the 
nature and etiology of his claimed rheumatoid arthritis most 
recently in September 2002, but despite notice of that 
examination he failed to appear.  Hence, the claim is to be 
evaluated based on the evidence of record.  38 C.F.R. § 3.655 
(b) (2002).  

The evidence of record does include an April 2002 VA 
rheumatology examination, which addressed questions 
pertaining to the nature and etiology of the veteran's 
claimed disorder, providing sufficient evaluation to fairly 
adjudication the claim on the merits.  Other recent VA 
outpatient treatment records are also contained in the claims 
folder for review.  The veteran's statements and testimony of 
record inform of his contentions regarding his claim for 
service connection for rheumatoid arthritis.  The veteran has 
been requested to report of any additional records that may 
assist him in furtherance of his claim, including by the 
above-noted supplemental statement of the case and additional 
development letter.  

At his February 1999 hearing he identified private treatment 
records, service medical records, and VA medical records that 
were pertinent to his claim.  All reasonable efforts have 
been made by the RO to obtain those records, as requested by 
the Board in its May 1999 remand, and obtained records have 
been associated with the claims folder.  Specifically, recent 
VA outpatient treatment records from Muskogee VA Medical 
Center (VAMC) have been obtained and associated with the 
claims folder; VAMCs Murpheesboro, Nashville, Knoxville, and 
Memphis stated that there was no record of the physician 
named by the veteran in testimony, and hence no such records 
have been obtained.  Dr. Doyle, M.D., reported that no 
records were available; records of treatment in the late 
1980's at Hurley Hospital in Coalgate, Oklahoma, including of 
treatment by doctors Byrd and Helton, were associated with 
the claims folder in March 2000; and queries to military 
services and to the National Personnel Records Center, 
recording additional service medical records related to 
treatment at Fort Carson in 1961 and treatment at the Air 
Force base in Frankfurt, Germany, resulted in negative 
replies regarding the existence of any additional service 
medical records beyond those already associated with the 
claims folder.  

A request was also made by the RO for medical records 
associated with the veteran's membership with the Oklahoma 
Army National Guard post service from November 1963 to 
September 1967.  A reply was received in June 2002 which 
provided copies of all available medical records.  

A VA examiner in September 1999 diagnosed rheumatoid 
arthritis.  

By the letter issued in December 2002, as well as by the 
December 2002 supplemental statement of the case, the veteran 
was notified of the evidence that has been obtained by VA and 
that which he needed to obtain in furtherance of his claim.  
Thus, the Board is satisfied that the requirements as 
delineated in Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
have been met.  Assuming arguendo that the evidentiary 
development requirements delineated in Quartuccio have not 
been met, because no additional evidence has been identified 
by the appellant as being available but absent from the 
record, the Board finds that any failure on the part of VA to 
further notify the appellant what evidence would be secured 
by VA and what evidence would be secured by the appellant is 
harmless.  

Further, the Board has reviewed the medical statements of 
treating VA physicians and private medical practitioners, 
including records specifically pertaining to treatment which 
the appellant attributes to rheumatoid arthritis; as well as 
statements of VA medical examiners.  The Board finds that 
these provide sufficient information regarding the veteran's 
claim of entitlement to service connection for rheumatoid 
arthritis to address that claim. 

In this regard, the veteran was specifically notified in the 
December 2001 VA letter that ultimately it was his 
responsibility to support his claim with appropriate 
evidence, and there is no indication that he did not receive 
that notice.  He has not identified any other pertinent 
evidence that is not now of record.  Thus, in the absence of 
the veteran identifying additional pertinent evidence that is 
not currently of record, the Board finds that providing 
further notice of what the veteran has already been informed 
of would be an inappropriate expenditure of already scarce 
resources.  The Board finds that the duty to assist and 
notify the veteran has been satisfied.  38 U.S.C.A. § 5103A.

The Board is also satisfied that development requested in the 
May 1999 remand has been satisfactorily completed.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

Service Connection

In order to establish service connection for a disability, 
there must be objective evidence that establishes that the 
disability either began in or was aggravated by service.  38 
U.S.C.A. § 1131.  

To establish service connection for a disability, a claimant 
must submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  See 
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

If there is no evidence of a chronic condition during 
service, or an applicable presumption period, then a showing 
of continuity of symptomatology after service is required to 
support the claim.  38 C.F.R. § 3.303(b).  Evidence of a 
chronic condition must be medical, unless it relates to a 
condition to which lay observation is competent.  Savage v. 
Gober, 10 Vet. App. 488, 495-498 (1997).  If service 
connection is established by continuity of symptomatology, 
there must be medical evidence that relates a current 
condition to that symptomatology.  Id.

The veteran bases his claim of entitlement to service 
connection for rheumatoid arthritis in a September 1961 x-
ray, raising the possibility of rheumatoid arthritis; on an 
April 1996 medical statement by R. J. Helton, D.O., to the 
effect that the appellant had rheumatoid arthritis which had 
progressed since service; and on an October 1997 VA 
examiner's diagnosis of rheumatoid arthritis.  

Looking to these records, the Board notes that the September 
1961 service x-ray report states that the veteran had injured 
his right hip two years prior, and had occasional pains 
since.  X-rays showed no evidence or bony or joint pathology.  
There was a suggestion of sclerosis and loss of joint space 
of both sacroiliac joints.  The x-ray examiner assessed these 
findings to be strongly suggestive of rheumatoid arthritis.  
An assessment, however, is not a definitive diagnosis.  
Moreover, the veteran's service medical records are otherwise 
devoid of an assessment or diagnosis referencing rheumatoid 
arthritis.  A July 1963 service separation examination found 
no musculoskeletal or rheumatic disability.  The veteran's 
report of medical history in July 1963 for separation 
includes no report of any pain or difficulties of the joints 
or any comments regarding rheumatoid arthritis.  

Looking to the April 1996 statement by Dr. Helton, the Board 
notes that the osteopath simply states, without providing any 
documentation or other medical basis, "This patient has 
[r]heumatoid [a]rthitis and [g]out which is [c]hronic, old 
since 1961. [....] This patient has had [rheumatoid 
arthritis] since 1961 and it is progressively getting to the 
point where he is not able to function in daily living."  

The veteran was asked at his February 1999 hearing before the 
undersigned whether Dr. Helton had the benefit of reviewing 
medical records to support his April 1996 assessment, and the 
veteran testified he did not.  Hence, Dr. Helton relied on a 
medical history of rheumatoid arthritis as told to him by the 
veteran, as the basis for his opinion.  Without a thorough 
review of the record, an opinion regarding the etiology of 
the underlying condition can be no better than the facts 
alleged by the veteran.  Swan v. Brown, 5 Vet. App. 229, 233 
(1993).  Therefore, the April 1996 opinion of Dr. Helton 
cannot serve as medical evidence of rheumatoid arthritis 
existing from service, to support the veteran's claim, 
because it amounts to no more than a recitation of the 
statements by the appellant, which are themselves lay opinion 
and hence cannot serve as medical facts.  See LeShore V. 
Brown, 8 Vet. App. 406, 409 (1995) (evidence which is simply 
information recorded by a medical examiner, unenhanced by any 
additional medical comment by that examiner, does not 
constitute "competent medical evidence.")  

In February 2000, the RO sent a letter to Dr. Helton asking 
that he provide information or evidence of the medical basis 
for his April 1996 opinion.  No reply was received.  In June 
2000, the RO informed the veteran of this absence of reply, 
and asked him to obtain such evidence from Dr. Helton.  The 
RO in that letter informed the veteran that it was his 
responsibility to obtain evidence in furtherance of his 
claim.  However, the veteran did not reply to this request.  

At a February 1999 hearing the veteran testified that a VA 
examining physician in October 1997 had run a rheumatoid 
factor test, had taken X-rays, and diagnosed rheumatoid 
arthritis.  In fact, a VA physician did conduct an 
examination of the veteran's joints in October 1997, and did 
diagnose rheumatoid arthritis.  The examiner noted complaints 
of joint pains as well as the veteran's reported history of 
arthritis for 30 years which he thought to be rheumatoid.  
The examiner carefully noted ranges of motion of the 
veteran's various joints and ordered X-rays and a rheumatoid 
factor test.  He offered a diagnosis, however, without the 
benefit of the results of either the x-rays or the rheumatoid 
factor test.  Hence, the diagnosis of rheumatoid arthritis 
was based only on the veteran's self-reported history of the 
disorder, and on the otherwise unenhanced findings upon 
examination.  The same is true when considering the finding 
made in September 1999.  Thus, it is well to note that the 
October 1997 rheumatoid factor test result was negative, and 
x-rays taken of multiple joints were negative for any 
pathology.  

Upon VA examination by a rheumatologist in April 2002, the 
veteran's 30-year history of severe pains in the fingers, 
elbows, shoulders, hips, ankles, neck, and toes were noted, 
as were complaints of swollen fingers and a blue/white 
discoloration of the fingers when exposed to cold.  The 
veteran reported having been diagnosed with rheumatoid 
arthritis and gout in the past, and he complained of morning 
stiffness.  The examiner noted that tests including 
rheumatoid factor had been negative in the past.  Upon 
examination, the rheumatologist noted that all fibromyalgia 
points were active, that no synovitis was present, that 
minimal heberdons/biouchards nodes were present, and that the 
hands were cool and erythematous to white in color.  There 
was full passive abduction of the shoulders, the spine was 
not tender to percussion, and there was no crepitance in the 
knees.  X-rays of the joints and rheumatoid factor testing 
were both negative for rheumatic arthritis.  Based on 
reported history, the veteran's complaints, test results, and 
findings upon examination, the rheumatologist diagnosed 
primary Raynaud's disease, atypical fibromyalgia associated 
with Raynaud's, and mild osteoarthritis.  The rheumatologist 
assessed that there were no findings supportive of a 
diagnosis of rheumatoid arthritis.  

In summary, while Dr. Helton in April 1996, and VA examiner 
in October 1997 and September 1999 diagnosed rheumatoid 
arthritis, these medical practitioners did not have the 
benefit of review of both x-rays and rheumatoid factor test 
results.  Because the opinion of the rheumatologist is that 
of a medical specialist informed not only by the medical 
history and past medical records, but also by x-rays and a 
rheumatoid factor test informing of the presence or absence 
of rheumatoid arthritis, the Board assigns greater weight to 
the rheumatologist's opinion.  The Board therefore relies on 
the April 2002 opinion of the VA rheumatologist, to conclude 
that the veteran does not currently suffer from rheumatoid 
arthritis.  

Accordingly, the Board concludes that the preponderance of 
the evidence is against entitlement to service connection for 
rheumatoid arthritis.  Because the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine does not apply.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for rheumatoid arthritis is 
denied.  



	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

